Corrected Notice of Allowability
1.	This action is prepared in order to correct an error in the claim numbering on the Issue Classification form included with the previously send Notice of Allowance. No changes are made herein to the claims allowed or to the reasons for allowance. 
Status of Application
2.	Claims 1-8 were allowed in the previous office action and each claim remains pending and allowed herein.  
Allowable Subject Matter
3.	Claims 1-8 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glass ceramic or chemically strengthened glass. Specifically, the prior art fails to teach a glass ceramic comprising SiO2, Al--2O3, Li2O, P2O5, B2O3, ZrO2, and HfO2 in amounts each falling within the corresponding ranges of instant claim 1, and wherein the glass ceramic comprises crystals selected from β-spodumene, petalite, and eucryptite. The prior art also fails to teach or suggest a strengthened glass comprising crystals and further containing SiO2, Al--2O3, Li2O, P2O5, B2O3, ZrO2, and HfO2 in amounts each falling within the corresponding ranges of instant claim 1, and wherein the crystals are selected from β-spodumene, petalite, and eucryptite.
The most relevant prior art reference found is Beall et al (US 2016/0102010). The difference from instant claims is that while Beall et al teaches a glass-ceramic having petalite crystalline phase; that comprises SiO2, Al-2O3, Li2O, P2O5, and ZrO2 in ranges substantially similar to those of the instant claims; and that can contain an optional component that can be HfO2, Beall et al does not teach ranges for each of the aforementioned components that overlap or fall within those of the amended instant claims, and does not teach an HfO2 content with sufficient specificity to render obvious the instantly claimed range of 0.01-0.5 wt%. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW15 August 2022